Citation Nr: 1035740	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-33 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for headaches due to head injury.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for left-sided numbness and 
tingling due to head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1973 to 
January 1976.

In a July 1977 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, denied 
the Veteran's claims of service connection for headaches and 
residuals of a head injury.  Although notified of the decision, 
the Veteran did not perfect an appeal, and the decision became 
final.  In July 2002, the Veteran sought to reopen his claims for 
service connection for headaches and residuals of head injury-
which residuals he then identified as left-sided numbness and 
tingling.

The matters now on appeal came before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision by the RO that 
appears to have granted the Veteran's petition to reopen the 
previously denied claim of service connection for headaches as 
secondary to an alleged in-service assault.  In the rating 
decision, however, the RO appears to have treated the claim for 
left-sided numbness and tingling as a new claim for service 
connection, rather than as a petition to reopen the previously 
denied claim of service connection for residuals of a head 
injury.  The Board remanded the matter for further notification 
and adjudication in May 2008 and July 2009.  After completing the 
required notification, the Appeals Management Center (AMC) re-
adjudicated the claims and denied the Veteran's petitions to 
reopen via the issuance of supplemental statements of the case 
(SSOC), most recently in March 2010.  Thus, there is compliance 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claims for service 
connection for headaches and left-sided numbness and tingling due 
to head injury.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate the 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the 
Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Hence, the Board has characterized the claims for service 
connection as claims to reopen.

The Board notes in particular that the Veteran's original claim 
filed in December 1976 indicated that he suffered from residuals 
of an in-service head injury.  The underlying basis of his 
current claim of entitlement to service connection for left-sided 
numbness and tingling is the same-head injury residuals.  Here, 
the claim for service connection for left-sided numbness and 
tingling is encompassed by the original claim and 1977 denial of 
service connection for residuals of head injury.  The claim is 
the same as before-service connection for residuals of head 
injury-even though the Veteran has now been more specific as to 
what certain of those residuals are.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  As such, the claim will be considered a claim 
to reopen.


FINDINGS OF FACT

1.  In a July 1977 rating decision, the RO denied the Veteran's 
claim for service connection for headaches and residuals of a 
head injury.  The Veteran did not appeal that decision.

2.  In a November 1980 rating decision, the RO denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for headaches.  The Veteran did not appeal 
that decision.

3.  Evidence received since the RO's July 1977 decision is either 
cumulative or redundant of evidence previously considered; by 
itself or when considered with previous evidence it does not 
relate to an unestablished fact necessary to substantiate the 
claim of service connection for left-sided numbness and tingling 
due to head injury and does not raise a reasonable possibility of 
substantiating the claim.

4.  Evidence received since the RO's November 1980 rating action 
is either cumulative or redundant of evidence previously 
considered; by itself or when considered with previous evidence 
it does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for headaches due to 
head injury and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A July 1977 RO decision that denied the Veteran's claim of 
service connection for residuals of a head injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 
(2009).

2.  Evidence relating to the Veteran's claim of service 
connection for left-sided numbness and tingling due to head 
injury received since the RO's July 1977 decision is not new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  A November 1980 rating action that denied the Veteran's 
petition to reopen a previously denied claim of service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302, 20.1103 (2009).

4.  Evidence relating to the Veteran's claim of service 
connection for headaches due to head injury received since the 
RO's November 1980 rating action is not new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 5108 of 
this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That 
notwithstanding, the Board finds that all notification and 
development action needed to render a decision as to the 
application to reopen the claims has been accomplished.  
Specifically, with regard to reopening the claims, the RO 
informed the Veteran of the requirements as set forth in 38 
C.F.R. § 3.156(a) by notice letters in July 2008 and July 2009, 
which provided the regulatory language of "new and material" 
evidence.  In addition, the Veteran was told in August 2002, May 
2005, August 2007, and July 2008 notice letters of the evidence 
and information necessary to establish a claim for entitlement to 
service connection.  Specifically regarding VA's duty to notify, 
the Board finds that the August 2002, May 2005, August 2007, and 
July 2008 notice letters to the Veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  The July 2008 and July 2009 notice letters 
also notified the Veteran that, to be considered material, 
evidence he supplied must pertain to the reason his claims were 
previously denied.  Further, the July 2009 letter provided the 
Veteran specific notice of the elements of service connection 
that were the basis for the prior denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Moreover, the August 2007, July 2008, and July 2009 notice 
letters provided the Veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  The Board thus concludes that 
"the appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, v. Principi, 18 Vet. App. 
112 (2004).  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.

Here, although the Veteran's claims have not been reopened by the 
RO and will not be reopened by the Board, reasonable efforts to 
assist the Veteran in his claims have been undertaken.  To that 
end, records from the Veteran's private and VA treatment have 
been obtained and associated with the claims file.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38 Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. 
§ 3.156.  See 71 Fed. Reg. 52,455-57 (Sept. 6, 2006).  The 
amended regulation became effective October 6, 2006.  The Board 
notes that none of the revisions, which relate to receipt of 
additional service department records, affects the Veteran's 
pending claims.  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, as indicated above, the last final denial pertinent to the 
claim for left-sided numbness and tingling was the July 1977 
rating decision.  The last final denial pertinent to the claim 
for headaches was the November 1980 rating action.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has headaches and left-sided numbness 
and tingling due to a head injury related to his active military 
service.  Specifically, he contends that he injured his head in 
an incident in which he was struck in the head and left eye by a 
fellow soldier.  As a result, the Veteran contends that service 
connection is warranted.  

In a July 1977 rating decision, the RO denied the Veteran's 
claims of service connection for headaches and other residuals of 
a head injury.  The July 1977 decision noted that the evidence of 
record showed that the Veteran's problems during service had been 
acute and transitory; nor was there evidence linking the 
Veteran's claimed head injury residuals to any injury he 
sustained during active duty.  The Veteran filed a petition to 
reopen the previously denied claim for service connection for 
headaches due to head injury in October 1980, which the RO denied 
in a November 1980 rating action.  Thereafter, in July 2002, the 
Veteran sought to reopen his claims of service connection for 
headaches due to head injury and for left-sided numbness and 
tingling due to the in-service head injury.

Evidence of record in 1977 included service treatment records 
from July 1973 documenting a "nose and eye emergency" in which 
the Veteran was given radiological examination of his nose and 
face, which were found to be without fracture.  The Veteran was 
diagnosed with a nasal contusion at that time.  A report of 
medical examination conducted at the time of the Veteran's 
separation from active duty shows that he was found to have 
normal head, eyes, and neurological system.  The record also 
contained reports of VA examination conducted in April 1977 and 
June 1977.  At the April 1977 examination, the Veteran reported 
having fallen on his head while on a march during service, for 
which he did not seek treatment at the time.  Examination of the 
Veteran's cranial nerves, muscle strength, and sensory and reflex 
responses were normal.  The examiner concluded that neurological 
examination was normal and that the Veteran's headaches were 
"tension-muscular type."  Report of the June 1977 VA 
examination reflects that the Veteran again complained of 
striking his head while running an obstacle course during 
service, after which he reported developing frequent headaches.  
The examiner noted the Veteran's "considerable preoccupation 
with his somatic complaints, particularly complaints referable to 
the left side of his face."  The Veteran was diagnosed with 
anxiety-type neurosis; the examiner stated that the Veteran could 
have neurological damage from the head injury but "there still 
seems to be neurotic obsessive and over[-]focusing aspects."  

Evidence added to the record since the RO's July 1977 denial 
concerning the Veteran's claims for service connection for 
headaches due to head injury and for left-sided numbness and 
tingling due to head injury includes records of private and VA 
treatment the Veteran has received since that date.  The Veteran 
has also submitted multiple statements to VA in support of his 
claims.  Records from private and VA treatment providers reflect 
that the Veteran has been diagnosed with tension headaches, first 
diagnosed during a December 1976 VA hospital stay and confirmed 
in a September 1991 VA treatment report, as well as with 
subluxation of L5 and C6, to which a private chiropractor 
attributed the Veteran's complaints of left-sided numbness and 
tingling.  The Veteran has further submitted multiple written 
statements to VA in support of his petition to reopen the 
previously denied service connection claims.  To that end, the 
Board notes that the Veteran has argued on multiple occasions, 
including in a December 2002 written statement and at his March 
2008 hearing before the undersigned Veterans Law Judge, that he 
injured his head when he was struck in the left eye and head by a 
fellow soldier while in service, and that his current headaches 
and left-sided numbness and tingling are related to this in-
service injury.  The Veteran has further contended that he has 
experienced headaches and left-sided numbness and tingling since 
service.  

After a review of the evidence mentioned above, the Board finds 
that new and material evidence relating to the Veteran's claims 
for service connection for headaches due to head injury and for 
left-sided numbness and tingling due to head injury has not been 
received, and the claims may not be reopened.  The evidence is 
new in that it was not previously before agency decision makers.  
However, none of this evidence is material for purposes of 
reopening the service connection claims.  Essentially, the new 
medical evidence does not suggest that the Veteran incurred any 
head injury in service that has led to a current disability.  
Additionally, the Veteran's assertions regarding continued 
symptoms since service merely represent a reiteration of what the 
Veteran claimed before.

As noted above, the evidence previously of record showed that the 
Veteran was treated for injuries to his left eye and nose while 
in service and that he complained of having suffered from 
headaches and left-sided numbness and tingling since that time.  
The evidence received since the 1977 denial includes a diagnosis 
from the Veteran's private chiropractor of subluxation of L5 and 
C6, as well as a diagnosis of tension headaches assigned by a VA 
treatment provider.  Treatment records further reflect the 
Veteran's ongoing complaint that he has suffered from headaches 
and left-sided numbness and tingling since service.  However, 
this information does not tend to prove the Veteran's claims in a 
manner different from what was already shown in 1977 and 1980 and 
which was evident in the Veteran's earlier contentions, the lay 
statements he submitted, and treatment records and doctors' 
statements dating from 1976.  

In that connection, the Board acknowledges that the Veteran 
initially complained of having experienced a fall in service 
during which he injured his head.  Since the initial denial, 
however, the Veteran has claimed that his in-service injury 
resulted from an altercation in which another soldier punched him 
in the face.  However, the Board notes that the record does not 
contain any medical evidence to suggest an etiological link 
between any in-service head injury and the Veteran's current 
diagnoses; the fact remains that the Veteran was found to be 
neurologically normal at the time of his separation from active 
duty, and he has submitted no evidence to contradict such a 
finding.  Consequently, the Board finds that the new evidence 
differs from what was previously of record, but substantively 
shows the same thing.  In other words, with respect to what is 
required to show a relationship to military service, it is 
cumulative of what was previously known.  

The Board thus concludes that the evidence received since the 
July 1977 and November 1980 rating actions is not new and 
material.  As noted in 38 C.F.R. § 3.156(a), new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claims sought to be reopened and must raise a reasonable 
possibility of substantiating the claims.  In this case, the 
information added to the record since the July 1977 and November 
1980 denials does not include any new evidence to show that the 
Veteran incurred a head injury or disability during service to 
which current disability is related.  Thus, the newly received 
evidence is cumulative.

The Veteran asserts that he has current headaches and left-sided 
numbness and tingling that can be attributed to injuries he 
sustained during service, but these were his contentions 
previously, and the record does not establish that he has the 
medical training necessary to offer competent opinions on matters 
of medical diagnosis or etiology.  As such, his statements do not 
amount to new and material evidence.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998).  

As noted in 38 C.F.R. § 3.156(a), new and material evidence can 
be neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim.  Under the circumstances described 
above, the Board concludes that new and material evidence 
relating to the Veteran's claims for service connection for 
headaches and for left-sided numbness and tingling, both due to 
head injury, has not been received; hence, the requirements to 
reopen the claims of service connection have not been met, and 
the appeal must be denied.  (As new and material evidence to 
reopen the finally disallowed claims has not been received, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).)


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for headaches due to head injury is denied.

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for left-sided numbness and tingling due to head 
injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


